Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 03, 2020

The Court of Appeals hereby passes the following order:

A20A1652. ARTHUR SHERMAINE BUSSEY v. THE STATE.

      In 2002, Arthur Shermaine Bussey pleaded guilty to burglary and theft by
receiving. In 2019, Bussey filed a motion challenging the validity of his arrest
warrant. The trial court treated the motion as an application for a writ of habeas
corpus and denied the motion. On appeal, we concluded that Bussey’s motion was
an impermissible challenge to the validity of his convictions. Because an appeal from
the denial of such a motion is subject to dismissal, see Roberts v. State, 286 Ga. 532,
532 (690 SE2d 150) (2010), we dismissed Bussey’s appeal. See Case No. A19A2089
(dismissed on Oct. 17, 2019).
      After remitittur, the trial court entered an order in which it reconsidered
Bussey’s motion as a challenge to the validity of his conviction and, again, denied the
motion. Bussey then filed this appeal. We, however, lack jurisdiction.
      As we stated in Bussey’s earlier appeal, a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and an
appeal from the denial of such a motion is subject to dismissal.” Roberts, 286 Ga. at
532; see also Harper v. State, 286 Ga. 216, 218(1) (686 SE2d 786) (2009).
Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/03/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.